Case 2:18-cv-00712-DB-DBP Document 26-2 Filed 06/21/19 Page 1 of 1

LAW DEPARTMENT
NATIONAL TORT CENTER

UNITED STATES _.
Ba POSTAL SERVICE

September 6, 2018

Jeffrey D. Gooch

Jones, Waldo, Holbrook & McDonough, P.C.
170 South Main Street, Suite 1500

Salt Lake City, UT 84101

Re: Your Clients: James Seaver and Deborah Seaver
Date of Incident: August 26, 2016

Dear Mr. Gooch:

Please be advised that the administrative claim filed on behalf of James Seaver and
Deborah Seaver with the United States Postal Service on August 20, 2018 has been
assigned to my office for adjudication.

| am currently in the process of reviewing this claim in order to make the
determination as to any legal liability on the part of the Postal Service for the injuries
sustained by your client. This claim will be adjudicated as soon as possible, but be
aware that the Postal Service has six months from August 20, 2018 in which to
adjudicate this claim. Should you have any additional information you wish to submit
that would be helpful in the review of this matter, please forward same to my
attention at the National Tort Center, United States Postal Service, 1720 Market
Street, Room 2400, St. Louis, Missouri 63155-9948.

Sincerely,

Stanford M. Bjurstrom
Attorney
314-345-5858

SMB/elr

cc: Kristen Tresner
Tort Claim Coordinator
File No. 840-16-00401988A

1720 MARKET STREET, RooM 2400
ST. LOUIS, MO 63155-9948

TEL: 314/345-5820

FAX: 314/345-6893

 
